Citation Nr: 0946173	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1961 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a mental 
disorder other than PTSD is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.

FINDINGS OF FACT

The greater weight of the competent and probative evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In August 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the October 2006 rating decision and May 
2007 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.  It is the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Bonham VA Medical Center (VAMC), and the Veteran was afforded 
a VA examination in March 2007.  The Veteran's 
representative, in an October 2009 Informal Hearing 
Presentation, argues that a new VA examination is necessary 
in light of the diagnosis of PTSD in July 2007 by a VAMC 
staff psychiatrist.  However, the Board finds that a new 
examination is not necessary, because the March 2007 VA 
examination is fairly contemporaneous with the diagnosis of 
PTSD by the VAMC doctor, and no new evidence is necessary in 
order to make a credibility determination between the 
differing competent opinions.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he has a current 
diagnosis of PTSD which is related to active service.  

The Board begins by noting that the Veteran's DD Form 214 
indicates that he received a Purple Heart for a wound 
incurred in Vietnam in August 1966.  This award serves as 
proof of combat experience, and thus, the Veteran need not 
provide additional evidence of a recognizable stressor.  The 
Board will next consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a). 

His STRs are negative for any manifestation of mental health 
or PTSD symptoms or diagnoses.  Indeed, both the March 1961 
enlistment examination and January 1967 separation 
examination reports contain no notation of mental health 
problems.  Many years after separation from service, a July 
2006 treatment note from the Bonham VAMC indicates that the 
Veteran saw a psychiatrist the month prior and was prescribed 
Zoloft.  The notes do not include the diagnosis he was given, 
if any.  

Next, in September 2006, the Veteran was referred by his 
primary care physician to the VAMC mental health clinic for 
an evaluation for depression.  The Veteran reported having 
symptoms of depression for many years that had worsened since 
2002, when he had a coronary artery bypass.  He said he had 
seen a psychiatrist at a VA Hospital in Waco and began taking 
Zoloft, which made him sick to his stomach.  His depressive 
symptoms included disturbed sleep, low energy, decreased 
interest in enjoyable activities, and low self-esteem.  
Moreover, his dog had died two weeks before, and this was a 
big stressor for him.  He reported occasional nightmares 
about Vietnam, but denied having any flashbacks.  He did not 
have any problem going into a crowd of people or watching war 
news or movies.  However, he did have memories about Vietnam 
which were not comfortable for him.  A PTSD screening was 
negative.  The staff psychiatrist assessed moderate recurrent 
major depressive disorder on Axis I of the DSM-IV diagnosis 
chart, and, notably, did not assess PTSD.  

In October 2006 and January 2007 outpatient notes, the 
psychiatrist again assessed depressive symptoms but did not 
diagnose PTSD. 

In March 2007, the Veteran was afforded a VA examination 
conducted by a clinical psychologist.  He described his 
combat experiences as well as post-military stressors.  He 
denied delusions, hallucinations, and suicidal or homicidal 
thoughts.  He was oriented to person, place, and time.  He 
said he sometimes had trouble remembering where he placed 
things but did not believe his memory was bad.  He denied 
panic attacks.  His speech was slightly slowed.  The Veteran 
described himself as moody and nervous, but did not report 
any impaired impulse control.  He reported sleep disturbance, 
with dreams about Vietnam 1 to 2 times per week.  The 
examiner assessed moderate recurrent major depressive 
disorder and alcohol abuse, in full sustained remission, on 
Axis I of the DSM-IV diagnosis chart.  Moreover, the examiner 
stated the Veteran did not meet the full criteria for PTSD.  
While he met criterion A (stressor: combat) and criterion B 
(reexperiencing: dreams), he did not meet criterion C 
(avoidance), D (arousal), or F (distress or impairment in 
functioning).  The examiner noted the Veteran had some 
impaired psychosocial functioning after Vietnam in that he 
had relationship and legal problems due to drinking.  He also 
experienced sleep disturbance, though currently his sleep 
patterns were likely due to his depressive disorder that 
developed over the past year.  His only change in functioning 
at present as a result of combat exposure was dislike and 
distrust of persons of Asian descent, and dislike of ethnic 
foods.  However, the examiner stated that these things did 
not result in impaired functioning or significant 
psychological distress.  The examiner further noted that the 
Veteran was employed part-time as a school bus driver, and 
enjoyed positive relationships with his family.  

In April 2007, the VAMC psychiatrist conducted another PTSD 
screening that was negative.  The doctor continued to assess 
depressive symptoms at the April visit, as well as at a June 
2007 visit.  

In July 2007, the VAMC psychiatrist assessed PTSD for the 
first time.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  The Veteran complained of restless sleep and 
nightmares about Vietnam 2 or 3 times per week.  The 
treatment note states that he had experienced symptoms of 
PTSD in the past that went away but had now returned.  The 
doctor noted that the Veteran was involved in combat and was 
depressed secondary to those experiences.  Hygiene and 
grooming were good, speech and motor activity were normal, 
and the Veteran had good behavior and attitude.  His mood was 
depressed, with a constricted affect.  Thought process was 
logical and coherent.  Memory was intact.  He was fully 
oriented.  There was no suicidal ideation reported, and good 
judgment and insight were noted.  The doctor assessed PTSD, 
but not in a format consistent with the DSM-IV.  

From July 2007 forward, the VAMC staff psychiatrist continued 
to assess PTSD, as well as major depressive disorder, in the 
available treatment notes, which extend through November 
2007.  

Having reviewed the entire record, the Board finds that the 
weight of the competent evidence is against a finding that 
the Veteran has a diagnosis of PTSD in compliance with 38 
C.F.R. § 4.125(a). 

The Board has first ruled out presumptive service connection, 
as there is no evidence of any psychosis as defined in 
38 C.F.R. § 3.384 either in service or within one year of 
separation from service. 

Next, the Board notes that, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the then U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as the 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In addition, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board finds the opinion of the March 2007 VA examiner to 
be more probative than that of the Bonham VAMC staff 
psychiatrist.  The staff psychiatrist provided very little 
explanation for the PTSD diagnosis other than nightmares 
about Vietnam which had already been reported.  Further, 
there had been two previous negative PTSD screenings, the 
most recent only several months prior to the PTSD diagnosis.  
Moreover, the psychiatrist did not make his assessment of 
PTSD in a format compliant with the DSM-IV, and the diagnosis 
was not preceded by a full mental health evaluation.  By 
contrast, the VA examiner provided a thorough basis for the 
conclusion that the Veteran did not meet the criteria for a 
PTSD diagnosis as defined by the DSM-IV, and gave specific 
reasons as as to each criterion which was not met. 

In finding that there is no PTSD diagnosis, the Board 
acknowledges that the record demonstrates some symptoms of 
PTSD.  However, merely some symptoms of PTSD are not enough 
to establish a diagnosis of PTSD for the purpose of 
establishing service connection.  See 38 C.F.R. §§ 3.304(f) 
and 4.125(a).  Accordingly, the greater weight of the 
probative evidence is against a finding that the Veteran has 
a current diagnosis of PTSD.  As a result, the claim must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis may be negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, where the overall record 
(which here includes exhaustive medical evidence as well as 
history) fails to support a current diagnosis of the claimed 
disability, that holding is inapplicable.  

Thus, in addition to the competent medical evidence regarding 
the existence of a diagnosis, the Board has considered the 
Veteran's statements regarding his symptoms, and finds that 
neither the medical evidence nor his statements establish 
continuity.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his nightmares, 
depression, and other experienced symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, although the Veteran's nightmares, 
moodiness, and other symptoms are found to be capable of lay 
observation, the diagnosis of PTSD is not within the province 
of a layperson, and thus his statements to the effect that he 
has a diagnosis of PTSD do not constitute competent evidence.  
In additiona, his STRs show no evidence of any mental 
disorders or PTSD symptoms in active service.  Following 
service, there was no documentation of complaints or 
treatment for PTSD until 2007, 40 years after his separation 
from service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for four decades following his military discharge 
is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, no formal diagnosis 
of PTSD has been made.  Therefore, continuity of PTSD has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements.

The Board has high regard and appreciation for the Veteran's 
valorous service in Vietnam.  However, in view of the 
foregoing, the weight of the evidence is against a finding 
that the Veteran has a diagnosis of PTSD, which is an 
essential element to a successful PTSD claim under 38 C.F.R. 
§§ 3.304(f), 4.125(a).  Therefore the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

The Board recognizes that the RO fully developed and 
adjudicated the claim which was filed by the Veteran, i.e., 
seeking service connection for PTSD.  That issue has been 
herein denied, on the basis that the weight of the evidence 
is against a finding that there is a diagnosis of PTSD which 
complies with the DSM-IV. 

However, the Board notes that the Veteran was diagnosed and 
treated for major depressive disorder in September 2006 (and 
potentially prior to that, as treatment notes indicate he saw 
a psychiatrist in June of that year).  Moreover, in his July 
2007 treatment note, the VAMC staff psychiatrist appeared to 
attribute the Veteran's depressive symptoms to his combat 
experience.  

Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD should be 
considered to include claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet.App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent.  We defer to the RO as to whether, on remand, a 
medical examination is required in order to reconcile the 
various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim as to 
a mental disorder other than PTSD, in 
light of the holding in Clemons v. 
Shinseki, supra.

2.  After the above action has been 
completed, the Veteran's claim should be 
readjudicated.  If, upon readjudication, 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC.  An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


